      Case 5:20-cv-00183 Document 10 Filed on 03/02/21 in TXSD Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                   LAREDO DIVISION

UNITED STATES OF AMERICA,                   )
          Plaintiff,                        )
                                            )       Case No. 5:20-cv-00183
v.                                          )
                                            )
MARIA E. ROSALES,                           )
           Defendant.                       )

     UNITED STATES’ UNOPPOSED MOTION TO ENTER AGREED JUDGMENT

       The United States files this unopposed motion to enter an Agreed Judgement and in

support states as follows:

       The parties have reached an agreement in this case and request the Court enter the agreed

judgment.

       WHEREFORE, the plaintiff, the United States of America, requests an order of this

Court enter the Agreed Judgment in the form associated with this motion.



                                            DAVID A. HUBBERT
                                            Acting Assistant Attorney General

                                            /s/ Herbert W. Linder
                                            HERBERT W. LINDER
                                            Ohio Bar No. 0065446
                                            Attorney, Tax Division
                                            Department of Justice
                                            717 N. Harwood, Suite 400
                                            Dallas, Texas 75201
                                            (214) 880-9754 (214) 880-9741 (facsimile)
                                            Herbert.W.Linder@usdoj.gov

                                            ATTORNEYS FOR UNITED STATES




                                                1
      Case 5:20-cv-00183 Document 10 Filed on 03/02/21 in TXSD Page 2 of 2




                            CERTIFICATE OF CONFERENCE

       On March 2, 2021, counsel for the United States has conferred with Defendant’s

 counsel, Derek Matta regarding the relief sought by this Motion and he stated that he is not

 opposed to the relief sought.




                                                     /s/ Herbert W. Linder
                                                     HERBERT W. LINDER




                                 CERTIFICATE OF SERVICE

       I certify that service of the foregoing document has been made on March 2, 2021, by

electronic service to:

Derek B. Matta
Counsel for Defendant Maria Rosales
S. D. of Texas Bar No. 437818
3700 Buffalo Speedway, Suite 1000
Houston, Texas 77098
Telephone: (713) 333-0555
Telecopier: (713) 333-0550
Email: dmatta@cctaxlaw.com




                                                2
